Bttchayak, V. O.
The wife petitions for absolute divorce for the cause of desertion; the husband denies. The marriage and residence are proven, admitted and corroborated.
After living with the wife’s parents for twenty months after marriage the petitioner, by agreement, went to live with the husband’s mother temporarily while the husband’s father was on a trip abroad. After one week the wife loft and returned to her parents, to wit, on March 4th, 1922.
Whether she was justified in so doing is immaterial, for she admits that the husband thereafter said to her that if it was satisfactory to her he would stay with his mother and she with her parents, and he would pay her $10 a week, until his father retirrned, and that then they would get' a homo by themselves, and that she agreed to this.
It further appears from the wife’s testimony that whatever change from this situation later occurred, no change occurred prior to three or four weeks from that date, at the earliest. *482Since the wife’s petition was filed, May 13th, 1934, it is obvious that she has failed to prove a desertion of the statutory character for the requisite two-year period.
It is apparent that the continued separation of the parties has been largely, if not wholly, due to his indulgence in drink, and his conduct and attitude toward his wife as the result thereof. The decree dismissing the petition will therefore be with costs -to the wife, including an allowance of twenty-five dollars ($35) counsel fee.